MEMORANDUM OPINION
                                           No. 04-11-00904-CV

                    In the INTEREST OF M.D., A.D., A.D., R.D., M.D., Children

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-PA-00352
                    Honorable Charles E. Montemayor, Associate Judge Presiding 1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 9, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant mother, N.D., appeals the trial court’s judgment terminating her parental rights

to M.D., A.D., A.D., R.D., and M.D. Appellant’s court-appointed appellate attorney has filed a

motion to withdraw and a brief containing a professional evaluation of the record demonstrating

there are no arguable grounds to be advanced and concluding the appeal is frivolous. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-

00096-CV, 2003 WL 21157944, *4 (Tex. App.—San Antonio May 21, 2003, order) (applying

Anders procedure to appeals from orders terminating parental rights), disp. on merits, 2003 WL
22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.).                          Appellant was


1
  The Honorable Richard Price is the presiding judge of the 285th Judicial District Court. However, the order of
termination was signed by the Honorable Charles E. Montemayor, Associate Judge.
                                                                                    04-11-00904-CV


provided a copy of the brief and informed of her right to file her own brief. See Nichols v. State,

954 S.W.2d 83, 85-86 (Tex. App.—San Antonio July 23, 1997, no pet.); In re R.R., 2003 WL
21157944, at *4. Appellant did not file a pro se brief.

       We have reviewed the record and the attorney’s brief and we agree with counsel that the

appellate points do not present a substantial question for appellate review. See TEX. CIV. PRAC.

& REM. CODE ANN. § 13.003(b) (West 2002); TEX. FAM. CODE ANN. § 263.405(d)(3)

(incorporating section 13.003(b) by reference). Accordingly, we hold the trial court did not

abuse its discretion in finding the points of appeal to be frivolous. We grant the motion to

withdraw and affirm the trial court’s judgment.


                                                  Marialyn Barnard, Justice




                                               -2-